            Case 3:18-cr-05579-RJB Document 1273 Filed 12/04/20 Page 1 of 2




 1                                                                       Judge Robert J. Bryan
 2
 3
 4
 5
 6
 7                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF WASHINGTON
 8
                                    AT TACOMA
 9
10
      UNITED STATES OF AMERICA,                          NOs. CR20-018RJB and CR18-5579RJB
11
                            Plaintiff,
                                                         UNITED STATES’ RESPONSE TO
12
                                                         MOTION TO WITHDRAW AS
13                                                       ATTORNEY [Dkt. 21/CR20-018RJB, and
                       v.
                                                         Dkt. 1272/CR18-5579]
14
      MICHAEL JOHN SCOTT,
15
                            Defendant.
16
17         On December 3, 2020, Amy I. Muth, counsel for Defendant Michael John Scott,
18 filed motions to withdraw as Defendant Scott’s attorney in United States v. Michael John
19 Scott, CR20-018RJB (the “2020 case”), and United States v. Michael John Scott, CR18-
20 5579RJB (the “2018 case”). In the 2020 case, a grand jury has indicted Defendant Scott
21 for alleged criminal conduct that occurred after sentencing in the 2018 case; that criminal
22 conduct underlies the alleged violations of Defendant Scott’s release bond that remain
23 pending in the 2018 case.
24         Trial in the 2020 case is presently set for March 22, 2021, and the United States is
25 prepared to proceed on that date. Resolution of the pending violations in the 2018 case is
26 related to the charged counts in the 2020 case.
27
28
     UNITED STATES’ RESPONSE TO MOTION TO WITHDRAW                       UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, SUITE 700
     AS ATTORNEY / United States v. Michael John Scott - 1
                                                                          TACOMA, WASHINGTON 98402
                                                                                 (253) 428-3800
            Case 3:18-cr-05579-RJB Document 1273 Filed 12/04/20 Page 2 of 2




1          The United States cannot take a position on Ms. Muth’s pending motions. The
2 government is unaware (and should not be aware) of the basis on which Ms. Muth seeks
3 to withdraw as Defendant Scott’s attorney.
4          DATED this 4th day of December, 2020.
5
                                                      Respectfully submitted,
6
7                                                     BRIAN T. MORAN
                                                      United States Attorney
8
9                                                     s/Marci L. Ellsworth
                                                      MARCI L. ELLSWORTH
10
                                                      Assistant United States Attorney
11                                                    United States Attorney’s Office
                                                      1201 Pacific Avenue, Suite 700
12
                                                      Tacoma, Washington 98402
13                                                    Phone:        (253) 428-3800
                                                      Facsimile: (253) 428-3836
14
                                                      Email: Marci.L.Ellsworth@usdoj.gov
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     UNITED STATES’ RESPONSE TO MOTION TO WITHDRAW                      UNITED STATES ATTORNEY
                                                                        1201 PACIFIC AVENUE, SUITE 700
     AS ATTORNEY / United States v. Michael John Scott - 2
                                                                         TACOMA, WASHINGTON 98402
                                                                                (253) 428-3800
